Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 08/04/2022, wherein claims 1, 2, 21, 25, and 87 were amended, and claims 3-6, 11, 15-16,  and 18-19 were cancelled .
	Claims 1-2, 7, 9-10, 13-14, 21, 23, 25 and 87 are pending.
Election/Restrictions 
During a telephone conversation with Janet Hendrickson on 3/4/2022, a provisional election was made without traverse to prosecute the invention of Group I and species 
    PNG
    media_image1.png
    77
    148
    media_image1.png
    Greyscale
  In the course of the search, the species election was broadened to additionally include 
    PNG
    media_image2.png
    230
    177
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    194
    171
    media_image3.png
    Greyscale
.
Claims 9, 13-14, 25 and 87 are withdrawn from consideration as being directed to non-elected subject matter.
Claims 1-2, 7, 10, 21, and 23 are examined on the merits herein.
Please note that claim 14 is withdrawn from consideration.  The amendment to claim 1 deleted the definition of R1 as (CH2)xRa.  The x in claim 14 is now solely directed toward R1’ as –(CH2)xRa.  However, the elected species elects R1’ as H.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Abstract Objections
	Applicant’s amendment to the abstract that deletes “The present disclosure provides,” is sufficient to overcome this objection.
35 U.S.C. § 112
	Applicant’s amendment to the claims that removes the “a substituted version of. . .” phrases, is sufficient to overcome the rejections over claims 1-2.  
	Applicant’s amendment of claim 1 that limits R2 and R4 to one group is sufficient to overcome the rejection over claims 7 and 10; it is clear what R2 and R4 groups are now being referenced.
35 U.S.C. § 102 and § 103
	Applicant’s amendment to claim 1 is sufficient to overcome the rejection over WO 2006/030031.

NEW REJECTIONS
The below new rejections are necessitated by Applicant’s amendment to the claims.
These rejections are over the same prior art reference relied upon in the previous Office Action.
These rejections specifically address the amendment to claim 1, which deleted H from the R2 group.  Modifications to the previous rejections are bolded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2006/030031 to Imogai (PTO-892).
Imogai ‘031 teaches compounds of Formula II, 
    PNG
    media_image4.png
    132
    310
    media_image4.png
    Greyscale
(pg. 92, claim 1).  
Specifically exemplified is:

    PNG
    media_image5.png
    273
    174
    media_image5.png
    Greyscale
, which meets the limitations of instant formula (I) when R1’ and R4 are H, R1 is (CH2)3-substituted phenyl, R2 is CH3, and R3 is CH3 (p. 53 #56); 

    PNG
    media_image6.png
    236
    170
    media_image6.png
    Greyscale
, which meets the limitation of instant formula (I) when R1’and R4 are H, R1 is (CH2)3-substituted phenyl, R2 is CH3, and R3 is CH3 (p. 71, #55); and other compounds.
	Pharmaceutical compositions comprising a therapeutically effective amount of these compounds and a pharmaceutically acceptable carrier and/or excipient, are taught (p. 109, claim 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/030031 to Imogai (PTO-892), as applied to claims 1, 7, 10, and 23 above.
Imogai ‘031 is applied as discussed in the above 35 USC 102 rejection.  
While Imogai ‘031 teaches compounds of instant formula (I), it differs from that of the instantly claimed invention, in that it does not exemplify a compound of formula (I) wherein R2 is CH2CH3 and Ra is an unsubstituted phenyl.  
Imogai ‘031 teaches 
    PNG
    media_image7.png
    185
    275
    media_image7.png
    Greyscale
(pg. 104, claim 9), wherein V1, which corresponds to R3 of the instant claims, can be a C1-C6 alkyl and M1 can be H; An, which corresponds to R2 of the instant invention, can be a C1-C6 alkyl; and Bm would corresponds to the substitution on the phenyl ring can be hydrogen or –O-(C1-C6)alkyl.
Exemplified is 
    PNG
    media_image3.png
    194
    171
    media_image3.png
    Greyscale
, which has a CH2CH3 group at the R2 position of instant formula (I) and an unsubstituted phenyl ring (i.e., Bm is H) (p. 65, #2).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the CH2 at the R2 position and the substituted phenyl at the Ra position of 
    PNG
    media_image8.png
    236
    170
    media_image8.png
    Greyscale
 of Imogai ‘031, with CH2CH3 at the R2 position and phenyl at the Ra position, to arrive at the instantly claimed species, 
    PNG
    media_image1.png
    77
    148
    media_image1.png
    Greyscale
  One of ordinary skill in the art would have been motivated to substitute the CH2 at the R2 position and the substituted phenyl at the Ra position of 
    PNG
    media_image8.png
    236
    170
    media_image8.png
    Greyscale
 of Imogai ‘031, with CH2CH3 at the R2 position and phenyl at the Ra position, with a reasonable expectation of success, because Imogai ‘031 teaches C1-C6 alkyl groups at R2, and further exemplifies five compounds with CH2CH3 at R2, and teaches Bm as hydrogen or –O-(C1-C6)alkyl, and further exemplifies twenty-two compounds with unsubstituted phenyl rings, and Imogai ‘031 further exemplifies a compound with CH2CH3 at R2 and an unsubstituted phenyl ring at Ra (pgs. 65).
Furthermore, Imogai ‘031 has tested 12 compounds with the core structure 
    PNG
    media_image9.png
    110
    116
    media_image9.png
    Greyscale
, and all these compounds were found to have activity as mGluR2 agonists (pgs. 88-89).  Therefore, it is reasonable for one of ordinary skill in the art to expect the instant compounds of formula (I), which contain the same core structure as that of Imogai ‘031, to possess the same activity.  One of ordinary skill in the art would expect 
    PNG
    media_image1.png
    77
    148
    media_image1.png
    Greyscale
, to possess the same activity as the compounds of Imogai ‘031 since the instant compound possess the same core structure, which is known by Imogai ‘031 to have activity as mGluR2 agonists.

RESPONSE TO ARGUMENTS
	Applicant argues that Imogai is directed to compounds that are positive allosteric modulators of mGluR2 and not compounds used to treat tuberculosis or have a bacterial property against Mycobacterium tuberculosis.  
This argument is not persuasive.  Applicant's argument that the reference fails to show certain features of applicant’s invention is not persuasive because the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	The instant claims are directed toward compounds and not toward methods of using compounds to treat tuberculosis or Mycobacterium tuberculosis.  
Applicant argues that it would be incredibly unlikely to select the elected species of the present invention given the size of the genus possible compounds given the substituents in Table 1 of Imogai.
This argument is not persuasive.  
    PNG
    media_image5.png
    273
    174
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    236
    170
    media_image6.png
    Greyscale
 are exemplified.  One of ordinary skill in the art would have been motivated to substitute the CH2 at the R2 position and the substituted phenyl at the Ra position of 
    PNG
    media_image8.png
    236
    170
    media_image8.png
    Greyscale
 of Imogai ‘031, with CH2CH3 at the R2 position and phenyl at the Ra position, with a reasonable expectation of success, because Imogai ‘031 teaches C1-C6 alkyl groups at R2, and further exemplifies five compounds with CH2CH3 at R2, and teaches Bm on the phenyl ring as hydrogen or –O-(C1-C6)alkyl, and further exemplifies twenty-two compounds with unsubstituted phenyl rings, and Imogai ‘031 further exemplifies a compound with CH2CH3 at R2 and an unsubstituted phenyl rings (pgs. 65).   Additionally, one of ordinary skill in the art would expect 
    PNG
    media_image1.png
    77
    148
    media_image1.png
    Greyscale
, to possess the same activity as the compounds of Imogai ‘031 since the instant compound possess the same core structure, which is known by Imogai ‘031 to have activity as mGluR2 agonists.
Applicant argues that only 13 compounds of Imogai are tested and that none of these compounds have R2 as an unsubstituted C2 alkyl, halo-substituted C1-C2 alkyl or aryl like the compounds of amended claim 21.
This argument is not persuasive.  As stated above, the instant compounds and the compounds of Imogai ‘031 possess the same core structure, which is known to have mGluR2 agonist activity.  As such, one of ordinary skill in the art would expect the instantly claimed compounds to exhibit the same activity as the compounds of Imogai ‘031.
Additionally, patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.  
In the instant case, Imogai ‘031 exemplifies numerous compounds wherein R2 is -CH2CH3 and Ra is an unsubstituted phenyl and further teaches that the R2 position can be a C1-C6alkyl and that the Ra position can be a substituted phenyl.  
The arguments directed toward compounds #2 and #75 are moot since the above new rejections do not rely on these compounds to arrive at the instantly claimed compounds.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622